Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 9, 12, 18, 26-29, 32-33, 37-38, 42-43 and 45-52 are pending. 

Applicant’s election without traverse of Group I (now claims 1, 3, 9, 12, 18, 26-29, 32, 33, 37-38, 42-43 and 52) that read on a particular species of drug linker intermediate: 

    PNG
    media_image1.png
    217
    483
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    460
    465
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    590
    560
    media_image3.png
    Greyscale
 

in the reply filed on August 13, 2021 is acknowledged.

Claims 45-51 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

    PNG
    media_image1.png
    217
    483
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    460
    465
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    590
    560
    media_image3.png
    Greyscale
, are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 62/313,460 filed March 25, 2016, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 13, 2021, April 16, 2020, Oct 31, 2019 and April 19, 2019 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 12 is objected to because of the following informalities: the claim uses theabbreviation FMOC without first defining it.  To clarify the claim, applicant should first spell out thefull term before using an abbreviation. Given the subject matter of the specification, theexaminer presumes that "FMOC" stands for "FluorenylMethoxyCarbonyl".  Appropriate correction isrequired.
Claim 18 is objected to because of the following informality:  the word “solvent” is missing in the phrase “alcohol-containing has the formula”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



The recitation of "an” in claim 38 (p. 13, line 11) is indefinite because it is unclear as to what is being follow after “an”.  Furthermore, the variable R3 in claim 38 is not defined.  One of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the invention.   
Claim 26 recites the broad chemical structure of Formula 6

    PNG
    media_image4.png
    247
    343
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    393
    680
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    613
    681
    media_image6.png
    Greyscale

which are the narrower statements of the range/limitation.  The same issue applies to claims 27, 33, 37, 38, 42 and 43.
Regarding R7 in claim 42, the term “optionally” in claim 42 (p. 15, line 9) results in R7 not being defined.  One of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the invention.   
The variable R3 in claim 43 is not defined.  One of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the invention.   
Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3, 9, 12, 18, 26-29, 32, 33, 37-38, 42-43 and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
Regarding claims to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii). 

    PNG
    media_image7.png
    633
    656
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    395
    653
    media_image8.png
    Greyscale

Claim 3 encompasses the method of claim 1, wherein the Formula IC and Formula ID Drug linker intermediate compounds have the structures of Formula IIC and Formula IID: 

    PNG
    media_image9.png
    206
    539
    media_image9.png
    Greyscale

Claim 9 encompasses the method of claim 3, wherein the auristatin Drug unit (D) has the structure of: 

    PNG
    media_image10.png
    480
    633
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    584
    645
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    232
    556
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    257
    646
    media_image13.png
    Greyscale

Claim 12 encompasses the method of claim 3, wherein Z1 is FMOC.  
Claim 18 encompasses the method of claim 3, wherein the Grignard reagent in a 

    PNG
    media_image14.png
    196
    640
    media_image14.png
    Greyscale

Claim 26 encompasses a Drug linker intermediate compound, wherein the Drug Linker intermediate compound has the structure of Formula 6:

    PNG
    media_image15.png
    623
    643
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    651
    665
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    175
    657
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    630
    653
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    75
    648
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    644
    655
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    165
    640
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    493
    645
    media_image22.png
    Greyscale
 
    PNG
    media_image23.png
    320
    657
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    522
    655
    media_image24.png
    Greyscale
 
    PNG
    media_image25.png
    196
    564
    media_image25.png
    Greyscale
 
    PNG
    media_image26.png
    555
    645
    media_image26.png
    Greyscale
 
    PNG
    media_image27.png
    251
    583
    media_image27.png
    Greyscale
 
    PNG
    media_image28.png
    269
    617
    media_image28.png
    Greyscale
 
    PNG
    media_image29.png
    523
    621
    media_image29.png
    Greyscale
 
    PNG
    media_image30.png
    435
    655
    media_image30.png
    Greyscale
 
    PNG
    media_image31.png
    420
    639
    media_image31.png
    Greyscale
 
    PNG
    media_image32.png
    647
    643
    media_image32.png
    Greyscale
 
    PNG
    media_image33.png
    173
    610
    media_image33.png
    Greyscale
 
    PNG
    media_image34.png
    468
    611
    media_image34.png
    Greyscale

and salts thereof. 
	Claim 52 encompasses the Drug Linker intermediate compound of claim 42, wherein L1 and L3 are independently C1-C4 alkyl. 
The specification discloses contacting compound 6A, which is a precursor of Compound 7A, in a 1:1 (v/v) mixture of methanol and THF with a solution of MeMgI or MeMgCl (Grignard reagent).  The reagent MeOMgI formed in situ surprisingly removes the acetate protecting groups by transesterification without disturbing the other base sensitive protecting group FMOC. The methyl ester protecting group is also unchanged since any transesterification by the methanol solvent regenerates that ester group.  The FMOC and methyl ester groups of are removed with aqueous LiOH, see specification at p.196-198.  

    PNG
    media_image35.png
    315
    615
    media_image35.png
    Greyscale

to form 

    PNG
    media_image36.png
    515
    599
    media_image36.png
    Greyscale

1 and L3, different groups of R6 and R7, different PEG capping unit as set forth in claims 26-29, 32, 33, 37-38, 42-43 and 52.  
Regarding variables L1 and L3, the term “optionally” throughout claims 1, 26, 33, 42 would render the linkers to be absent instead of CH2-CH2 for L1 and CH2-CH2-CH2-CH2 for L3. 
Regarding R7 in claim 42, the term “optionally” results in R7 not being defined.  
The variable R3 in claim 43 is not defined.  A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.  
It does not appear based upon the limited disclosure of specific MMAE-linker intermediate of formula 7A and dehydro-7A alone that Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the limited number of species disclosed and the extensive variation permitted within the genus of the drug linker intermediates. 
 One skilled in the art would not recognize that applicants had possession of the genus of claimed Drug linker intermediate as claimed.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  
Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).


Conclusion
The drug linker intermediate of formula 6A, 7A and dehydro-7A shown in scheme 5 of the specification are free of prior art. 

The closet prior art is WO2015057699 publication.  However, the WO2015057699 publication does not teach the beta-glucuronide in the intermediate wherein R7 is a CH3 (methyl) or the three R6 are CH3 groups.

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644